        Case 1:18-cv-01956-PEC Document 29 Filed 03/26/21 Page 1 of 1




       In the United States Court of Federal Claims
                                      No. 18-1956C

                                 (E-Filed: March 26, 2021)

                                          )
JOHN CRAWFORD,                            )
                                          )
                    Plaintiff,            )
                                          )
v.                                        )
                                          )
THE UNITED STATES,                        )
                                          )
                    Defendant.            )
                                          )

                                         ORDER

       On March 26, 2021, plaintiff filed an unopposed motion to dismiss his case. See
ECF No. 28. Plaintiff’s case was decided to his satisfaction by the Army Board for
Correction of Military Records. See id. at 1. On that basis, in accordance with Rule
52.2(d) of the Rules of the United States Court of Federal Claims (RCFC), plaintiff
requests that the court dismiss this case with prejudice. Id.

        For good cause shown, plaintiff’s unopposed motion to dismiss, ECF No. 28, is
GRANTED. The clerk’s office is directed to ENTER final judgment DIMISSING
plaintiff’s complaint with prejudice, pursuant to RCFC Rule 52.2.(d).

      IT IS SO ORDERED.
                                                s/Patricia E. Campbell-Smith
                                                PATRICIA E. CAMPBELL-SMITH
                                                Judge
